Citation Nr: 1747581	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right knee, status post meniscectomy prior to March 23, 2017, and over 30 percent thereafter.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to October 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify at a travel board hearing before a Veterans Law Judge in March 2015, but canceled it.  

The Board previously remanded this case for additional development in December 2015.  Also in the March 2017 Supplemental Statement of the Case (SSOC), the Veteran's rating for his right knee disability was increased to 30 percent, effective March 23, 2017.  A separate 30 percent rating was assigned, effective that date, for severe instability of the right knee.  However, as this grant does not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to TDIU is raised by the record and contentions of the Veteran and is considered in the Remand section of this document.  It is remanded to the Agency of Original Jurisdiction for further development.


FINDINGS OF FACT

1. The range of motion for extension of the Veteran's right knee is between 100 to 20 degrees without repetitive use and between 90 to 20 degrees with repetitive use on examination of March 23, 2017.  

2. Medical evidence of record prior to March 23, 2017 revealed arthritis with complaints of painful motion, without compensable limitation of flexion or extension.  Instability was not clinically documented prior to March 23, 2017.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent rating for osteoarthritis of the right knee, status post meniscectomy, prior to March 23, 2017 and over 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5010-5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in June 2009, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In November 2016, the RO sent a letter to the Veteran requesting information on dates and places if he had received treatment at a VA facility.  Although he claimed via his representative then in October 2015 that he received treatment at the Key West and Broward VAMCs in addition to the Miami VAMC, he has not responded to the RO's request for more information about the treatment.  Otherwise, the RO associated all available service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  

The Veteran was also provided with a new VA examination in March 2017.  The examination is adequate, as the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his right knee disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

Therefore, the duty to assist the Veteran has been satisfied.  Further, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

II. Increased Rating

The Veteran seeks higher disability ratings for his service-connected right knee disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes (DC) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis. Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, will be rated as arthritis, degenerative.  

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 
 
The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court of Appeals for Veterans Claims (Court) has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (finding that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id; See generally 38 U.S.C.A. § 5110 (b)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In July 2009, the Veteran filed his claim for increased rating for his service-connected right knee disability.  Therefore, the Board looks to the evidence of severity of his disability dated since July 2008.  

In an April 2017 rating decision, the Veteran was granted an evaluation of 30 percent for his service-connected right knee disability effective March 23, 2017, and thus, DC 5257 for knee instability is not considered in evaluation on this appeal after that time.   

In the August 2009 VA examination, the Veteran reported that his symptoms had worsened especially in the last few years after his meniscectomy in 1978 and that he took ibuprofen to manage pain.  The symptoms reported were giving way, pain, stiffness, and effect on the motion of the joint in addition to the symptoms of inflammation such as swelling, tenderness, and drainage.  He reportedly could not stand for more than a few minutes and could walk no more than one mile.  But he did not use any assistive devices.  Upon physical examination, the examiner reported that the Veteran's gait was affected by the joint and it resulted in antalgic gait with poor propulsion.  Bony joint enlargement, crepitation, deformity, effusion, heat, redness, weakness, and guarding of movement were observed for the Veteran's right knee.  Locking of meniscus was noted and inflamed bursa was found.  The range of motion (ROM) for his right knee is reported to be normal for extension and flexion ranged from 0 to 140 degrees with objective evidence of pain.  The X ray was taken with findings of diffuse osteopenia, severe narrowing of the joint compartments, and significant osteoarthritis changes primarily involving the medial joint compartment.  There were no findings of instability.  The Veteran was not employed and claimed unable to perform job due to his knee pain.  He had decreased mobility, problems with lifting and carrying, and decreased strength in lower extremity.  His right knee disorder impacted his usual daily activities severely in exercise, sports and moderately in chores, shopping, recreation, traveling.  

At that time the Veteran was assigned a 20 percent rating for arthritis, with painful motion.  It is noted that there was full motion at that time, with complaints of locking.  These findings warrant the 20 percent rating assigned.  However, in the absence of compensable limitation of motion or clinical evidence of instability, there is no basis for a higher rating at this time.  This remained the case up until the most recent examination of March 23, 2017, as discussed in detail below.

The clinical records for the intervening time period reveal treatment for several disorders, but reveal no findings referring to the right knee which would warrant an increased rating.

In March 2017, the Veteran underwent a new VA examination.  The Veteran stated that over the years his right knee condition had progressively become worse and that he saw medical professionals because of severe right knee pain and swelling.  The medical examiner noted that radiological studies documented severe tri-compartmental degenerative arthritis, severe (high-grade) chondromalacia, medial and lateral meniscus tears, complete anterior cruciate ligament tear and posterior cruciate ligament degeneration, severe osteopenia, and chronic swelling.  The Veteran reported having functional loss or functional impairments; his knee frequently buckled when he tried to climb steps, which limited him to being able to climb only a few steps and not an entire flight.  The Veteran also stated that he developed severe pain when he climbed steps and the pain limited the amount of walking and standing that he could do.  He also reported difficulty with bending, squatting, and kneeling.  He could not carry heavy items because of pain.  He had been prescribed diclofenac and acetaminophen for pain relief.  The Veteran reported activity-related flare-ups of the knee.  

The initial ROM for the right knee was determined outside of normal range:  Flexion from 20 to 100 degrees and extension from 100 to 20 degrees.  The examiner observed that the loss of range affected the Veteran's gait and made it more difficult to do activities of daily living involving lower body.  Pain was noted on exam and caused functional loss.  There was evidence of pain with weight bearing and also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues.  Crepitus was observed as well.  

The Veteran was able to perform repetitive use testing with at least three repetitions and pain caused additional functional loss or ROM after three repetitions.  The ROM after three repetitions was:  Flexion from 20 to 90 degrees and extension from 90 to 20 degrees.  Pain, fatigue, lack of endurance, and incoordination caused functional loss with repeated use over a period of time.  The exam was not conducted during a flare-up, though the examiner determined that pain, fatigue, lack of endurance, and incoordination would limit the Veteran's functional ability, depending on the severity of the flare-ups.  Further, the examiner stated that there were additional contributing factors of disability such as less movement than normal due to ankylosis and adhesions, swelling, deformity, instability of station, disturbance of locomotion, interference with standing.  No muscle impairment was noted nor ankylosis.  But there was chronic right knee edema.  The joint stability test was conducted and found that the Veteran has anterior and posterior instability for the right knee.  The Veteran had meniscal tear and frequent episodes of joint pain and joint effusion due to arthroscopic meniscectomy.  Although the Veteran was not using an assistive device, he stated that he had lost his right knee brace and would try to obtain a new one.  No functional impairment of an extremity was observed due to his knee condition.  The imaging studies have been conducted in the past and it was found that the Veteran has degenerative or traumatic arthritis of the right knee.  

There was pain on passive ROM testing during the last few degrees of flexion and extension.  There was evidence of pain when the joint was assessed in non-weight bearing during the last few degrees of active flexion and active extension and with repetitive movement.  And there were no abnormalities noted on examination of the left knee joint.  

Lastly, the examiner noted that the Veteran had severe tri-compartmental degenerative arthritis and high grade chondromalacia of the right knee with deformity and chronic edema.  He also has moderately severe right knee instability due to the ACL tear and PCL degeneration.  He also has pain and instability when climbing stairs and is limited to several steps.  The examiner observed that it would be unsafe for him to attempt to climb up or down a flight of steps without two people (or perhaps one very strong person) to assist him while climbing the stairs, and likely resting several times during the process.  The examiner recommended a total knee replacement, as has been noted by orthopedic surgery, but determined that he was not a good surgical condition for medical and psychological reasons.  

As noted in the Introduction, the disability rating for service connected osteoarthritis of the right knee, status post meniscectomy has been increased from 20 percent to 30 percent effective March 23, 2017.  Also, the Veteran was granted an evaluation of 30 percent for his right knee instability effective March 23, 2017.  Having reviewed the evidence of record, the Board finds that an increased evaluation in excess of 30 percent is not warranted at any stage during the appeal based on limitation of motion, or impairment of the tibia or fibula, nor is a separate evaluation warranted based on other impairment of the right knee joint.  

Here, the Veteran's most recent ROM is: Flexion from 20 to 100 degrees and extension from 100 to 20 degrees.  And the ROM after repetitive use is: Flexion from 20 to 90 degrees and extension from 90 to 20 degrees.  Since limitation of extension is between 20 to 29 degrees, the assignment of 30 percent is warranted.  Since there is no ankylosis or impairment of tibia and fibula, this is the highest evaluation possible under the diagnostic codes for the knee and leg disability.  

Further, functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups does not impact the rating evaluation as severely to warrant an increase in rating.  Even after the repetitive use, the limitation of flexion remains the same as the normal ROM.  Also the impact of repetitive use on extension is not substantial enough to warrant a modification in rating either.  

Lastly, no evidence of record prior to the March 23, 2017, including the August 2009 VA examination, reveals any ROM testing results which might indicate severity of the Veteran's right knee condition worse than the March 23, 2017.  

In conclusion, the evidence demonstrates that the Veteran's right knee osteoarthritis, status post meniscectomy fully and appropriately addressed by the criteria for a 30 percent rating since March 23, 2017, but there is no suggestion that the Veteran's limitation of extension of his right knee is limited to 30 degrees or more even with consideration of functional loss.  Therefore, a 40 percent rating for his right knee osteoarthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016). 


ORDER

An evaluation in excess of 20 percent for osteoarthritis of the right knee prior to March 23, 2017, and over 30 percent thereafter, is denied.


REMAND

At the time of the August 2009 VA examination it was noted that the Veteran was not working and he attributed it to his knee pain.  At the most recent examination it was noted, as reported above, that there was a significant increase in the pathology of the Veteran's right knee impairment.  It was noted he could not return to prior employment, but could be able to do sedentary employment.  Thus, the record has raised an issue of TDIU associated with the increased rating claim.

Review of the record reveals that ratings contain information that TDIU has been denied, but there does not appear to be formal action or development of the issue undertaken recently.  As such, in order to assure that due process is provided to the Veteran, initial AOJ review and development is indicated.

In view of the foregoing, this case is remanded for the following action:

1.  Provide the Veteran with all notice and development needed for developing and adjudicating a TDIU claim.  This should include obtaining a work history, an educational history, and other appropriate development.  The Veteran is instructed that he is free to provide any information he has concerning reasons he left his last employment and any treatment or findings he is aware of that would support this claim.  Appropriate time for development should be provided.

2.  Thereafter, readjudicate the TDIU issue, to include whether an award is indicated on an extraschedular basis.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


